Title: To George Washington from Wilson Allen, 28 June 1799
From: Allen, Wilson
To: Washington, George



Dr sir
Richm[on]d 28th June 1799.

Before your favor of date the 17th inst: came to hand, the General Court had risen—but knowing that no evil cou’d result from the recording your deed to Genl Lee, and supposing it possible that Mr B. Washington might wish it recorded in that Court for some particular reason—I presented it to the Judges on the last day of the term when they directed it to be recorded for preservation.
The Deed from Genl Lee to you for the land mentiond in the deed above alluded to, I find has already been recorded here—but it was done prior to the establishment of Kentucky into an independent state (1790) when it came properly within the jurisdiction of this Court.
So soon as your deed to Genl Lee is recorded I will (if not otherwise directed) forward it you with the usual certificate annexed. Yrs with the greatest respect

Wilson Allen

